Citation Nr: 1126663	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  07-34 699A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to an initial compensable evaluation for lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The Veteran appellant has been a member of the Utah Army National Guard; he served an initial period of active duty for training (ACDUTRA) from August 26, 1996, to December 5, 1996.  He subsequently served on active duty from March 15, 2003, to September 16, 2003 (Federal Active Duty under title 10, U.S. Code 12302), and from January 2005 to July 2006, which included service in Iraq for a year.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the above Regional Office (RO) which, in part, denied the Veteran's claim of entitlement to service connection for a neck disorder.

In January 2009, a Board videoconference hearing was conducted between the RO and the Board in Washington, DC, before the undersigned Veterans Law Judge.  A transcript is in the claims file.  Thereafter, the Board remanded the cervical spine service connection claim for additional development in March 2009, and February 2010.  The case has now been returned to the Board for appellate review.

In a February 2010 rating action, the Appeals Management Center (AMC) effectuated the Board's February 2010 grant of service connection for a lumbar spine disorder; the AMC assigned a noncompensable evaluation for that disability, effective from June 26, 2006.  (The Board notes that the Veteran was separated from active duty on July 9, 2006.)  The associated AMC notice letter is dated May 10, 2010; two weeks later, the appellant's Notice of Disagreement (NOD) in relation to the assignment of a noncompensable evaluation for his lumbar spine disability was received.  The claims file does not contain any Statement of the Case (SOC) issued in response to the appellant's NOD received in May 2010 as to the increased (compensable) initial rating claim.  Therefore the claim of entitlement to an initial compensable evaluation for the lumbar spine disability must be remanded to the AMC for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  VA will notify the appellant when further action is required.

FINDINGS OF FACT

1.  The appellant has reported neck-area pain and a neck injury in 1999.

2.  Private medical records indicate that the appellant sought treatment for his injured neck in April 2001, with a resultant CT scan finding of a fracture of the left C6-7 facet joint.  

3.  The appellant is currently diagnosed with degenerative disc disease (DDD) of the cervical spine.

4.  Clear and unmistakable evidence shows that the onset of the appellant's current cervical spine disorder was after December 1996, and before March 2003.

5.  Clear and unmistakable evidence shows that the appellant's current neck disorder was not made permanently worse during his service from March 2003 to September 2003.

6.  Clear and unmistakable evidence shows that the appellant's current neck disorder was not made permanently worse during his service from January 2005 to July 2006.

7.  The competent and probative medical evidence of record preponderates against a finding that the appellant's current cervical spine pathology is due to events that occurred during any period of ACDUTRA or active service.


CONCLUSION OF LAW

Service connection is not warranted for any neck or cervical spine disorder.  38 U.S.C.A. §§ 1101, 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

In July 2006, prior to the promulgation of the October 2006 rating action that, in part, denied the appellant's claim of entitlement to service connection for a neck disorder, the RO sent the appellant a letters informing him of the types of evidence needed to substantiate his service connection claim and its duty to assist him in substantiating his service connection claim under the VCAA.  The letter informed him that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, records from other Federal agencies, etc.  He was advised, under 38 C.F.R. § 3.159(b)(1), that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  

The appellant has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his representative has alleged any prejudicial or harmful error in VCAA notice, and the Board finds, based the factors discussed above, that no prejudicial or harmful error in VCAA notice has been demonstrated in this case.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the appellant's Army National Guard medical records have been associated with the claims file and reviewed.  In addition, VA and private medical treatment records have been associated with the claims file and reviewed.  The appellant was afforded the opportunity to present testimony at his January 2009 Board videoconference hearing.  Additionally, the appellant was afforded VA medical examinations in August 2006, May 2009, and June 2010.  

A medical opinion is adequate for claims purposes when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The 2009/2010 VA examinations were conducted by medical professionals, and the associated reports from the examining doctors reflect review of the appellant's prior medical records.  Each of the examinations included reports of the history and symptoms for the claimed neck disorder and demonstrated objective evaluations.  The medical examiners were able to assess the nature, onset date, and etiology of the appellant's claimed neck disorder.  

The Board finds that the examination reports are sufficiently detailed with recorded history and clinical findings.  In addition, it is not shown that any examination was in any way incorrectly prepared or that a VA examiner failed to address the clinical significance of the appellant's claimed condition.  As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327 and Green v. Derwinski, supra.  Therefore, the Board concludes that the appellant was afforded an adequate examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board finds that the information provided to the appellant complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the rating decision, along with the October 2007 Statement of the Case and the September 2008, September 2009, and April 2011 Supplemental Statements of the Case (SSOCs), explained the basis for the AMC/RO's actions, and provided him with opportunities to submit more evidence.  It appears that all obtainable evidence identified by the appellant relative to his claim has been obtained and associated with the claims file, and that he has not identified any other available pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Board therefore concludes that the appellant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices. 

In addition, to whatever extent the decision of the Court in Dingess v. Nicholson, supra, requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the Veteran in proceeding with the present decision.  The July 2006 letter from VA contained the information required by Dingess. 

Furthermore, the appellant was informed about the kind of evidence that was required and the kinds of assistance that VA would provide, and he was supplied with the text of 38 C.F.R. § 3.159.  The appellant did not provide any information to VA concerning available relevant treatment records that he wanted the RO to obtain for him that were not obtained.  He had previously been given more than one year in which to submit evidence after the RO gave him notification of his rights under the pertinent statute and regulations.

The appellant was provided with notice as to the medical evidence needed for service connection, as well as the assistance VA would provide.  Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claim addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

II.  The Merits of the Claim

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303(a), 3.304 (2010). 

A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  The resolution of this issue must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which the claimant served, his medical records and all pertinent medical and lay evidence.  Determinations relative to service connection will be based on review of the entire evidence of record.  38 C.F.R. § 3.303(a).  There must be medical evidence of a nexus relating an in-service event, disease, or injury, and a current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist at some point during the claim process, and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a); McClain v. Nicholson, 21 Vet. App. 319 (2007).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Certain chronic disabilities, such as arthritis, may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year after discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6(a), (c).  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty or ACDUTRA, or from injury (but not disease) incurred or aggravated while performing inactive duty for training (INACDUTRA).  Id.  See also 38 U.S.C.A. §§ 106, 1110, 1131; 38 C.F.R. § 3.303(a).

ACDUTRA includes full time duty performed by members of the Armed Forces Reserves or the National Guard of any State.  38 C.F.R. § 3.6(c).  To establish status as a "veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has established status as a veteran for other periods of service does not obviate the need to establish that he is also a veteran for purposes of the period of ACDUTRA where the claim for benefits is based on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Certain evidentiary presumptions - such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of pre-existing diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases, such as arthritis, organic diseases of the nervous system (e.g., sensorineural hearing loss), and diabetes mellitus, which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service - are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309.  

The advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, 'if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period ; otherwise, the period does not qualify as active military service and claimant does not achieve Veteran status for purposes of that claim.").  See also Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  38 U.S.C.A. § 1132.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.304(b); VAOPGCPREC 3-2003.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In VAOGCPREC 3-2003, the VA General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that VA bears the burden of showing the absence of aggravation by clear and unmistakable evidence in order to rebut the presumption of sound condition.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Cotant v. Principi, 17 Vet. App. 116 (2003).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran submitted his claim in June 2006.  The Board notes that the pertinent regulation requires that VA, rather than the claimant, bear the burden of proving that the disability at issue pre-existed entry into service, and that the disability was not aggravated by service, before the presumption of soundness on entrance into active service may be rebutted.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Cotant v. Principi, 17 Vet. App. 116 (2003).

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Neck pain is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).  

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant's initial claim was for back pain in his spine and between the shoulder blades.  The RO interpreted this to include a claim for service connection for a neck disorder.  The appellant testified at his January 2009 videoconference hearing that his problems with his back and neck occurred later in his career after his basic training in 1996.  He said that he had no significant problems with his back or neck during his second period of active duty and that it became a large problem during his third period of active duty.  The appellant mostly described having increasing problems with his back while he was in Iraq.

The evidence of record includes records from a private chiropractor who treated the appellant in 2001.  In April of that year, the appellant reported that he had inadvertently run into a tree and injured his neck.  A CT scan revealed a fracture of the left C6-7 facet joint.  The plan was for the appellant to use a cervical collar.  A follow-up visit took place the next month and the appellant reported that he had improved greatly; he exhibited a good range of motion of the cervical spine.

Review of the appellant's service medical treatment records does not reveal any diagnosis of, or treatment for, any chronic cervical spine disorder between March 2003 and September 2003, or between January 2005 and July 2006.  The appellant underwent a post-deployment health assessment in May 2006; he did not complain of any neck problems at that time.  

Examination by a private chiropractor was accomplished in July 2006; the appellant complained of mid-back pain.  The chiropractor rendered an assessment that included moderate cervical segmental dysfunction with associated muscle hypertonicity.  

The appellant underwent a VA medical examination in August 2006; he complained of pain located in the center of his back, but did not mention his neck.  On physical examination, the appellant exhibited normal posture and the position of his head was within normal limits.  Motor function and sensory testing were normal.  The examiner rendered a diagnosis of mild DDD of the cervical spine.

Review of the appellant's VA medical treatment records reveals that he sought medical treatment for complaints of lumbar and cervical pain and stiffness in July 2007.  These symptoms were attributed to overuse syndrome.

The appellant underwent another VA medical examination in May 2009; the examining physician reviewed the claims file.  The appellant stated that he had strained his neck and back in Iraq in 2006; he also said that he had noted the onset of some mild neck pain in May 2005, that was present for a couple of weeks and that would come and go.  He said that this pain became more frequent and more intense in Iraq.  The appellant reported having some neck pain in the mornings that would go away.  On physical examination, the appellant exhibited a full range of motion of the cervical spine and this was accomplished without pain.  The examiner rendered a diagnosis of mild cervical strain with no evidence of cervical nerve root or spinal cord malformation.  The examiner opined that this was less likely than not caused by service.  The examiner noted that the appellant had experienced previous trauma (in 1999) to his cervical spine and that his current intermittent neck pain was as likely as not related to that prior trauma.

In a written statement submitted in October 2009, the appellant said that the prior injury to his neck was a "temporary injury."  He also stated that this prior injury did not affect his later military service.

The appellant underwent another VA medical examination in June 2010; the examining physician reviewed the claims file.  The appellant stated that his neck was doing fine and that his appeal was for his low back.  He denied any other injury to his neck and denied having problems with his neck while on active duty.  He also denied any pain, stiffness or flare-ups currently or since the 1999 injury.  The appellant also stated that he did not have any problems with his neck when he saw a chiropractor in 2006, and 2007.  He denied any shooting pains, weakness or numbness down either arm.  The examiner noted that the appellant had undergone physical examinations in 1996, 1999, 2000, 2002, 2003, 2004, and 2007 without voicing any complaints as to his neck.  The examiner rendered a diagnosis of DDD of the cervical spine and noted that the appellant had no current symptoms.  The examiner opined that there was a less than 50 percent probability that the neck disorder had arisen in, or was a result of, his military service.  Likewise, the condition was not aggravated by service and was more likely due to the prior trauma.

In a written statement submitted in May 2011, the appellant stated that he was not claiming that his neck injury in 1999 was part of his case for the lower back.  He further stated that yes, the neck injury was prior to his active service - but, his neck was "not in question."  

As noted above, in order for service connection to be warranted for a claimed condition, there must be evidence of a present disability that is attributable to a disease or injury incurred during service.  Rabideau v. Derwinski, supra.  "[I]n order to establish service connection or service-connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Veteran served on active duty for over 17 months (January 2005 to July 2006).  Under 38 U.S.C.A. § 1132, for those serving in active service for six months or more, the presumption of soundness may be rebutted by clear and unmistakable evidence that a disease or injury existed prior to service and was not aggravated therein.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In determining whether a condition preexisted service, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition must be considered.  38 C.F.R. § 3.304(b); see Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  

It is emphasized that the burden of proof is upon VA to rebut the presumption by producing that clear and unmistakable evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  Clear and unmistakable evidence is a more formidable evidentiary burden than the "preponderance of the evidence" standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in part and dissenting in part).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, which is the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, supra, at 1096; 38 U.S.C.A. § 1153.

The Board must assess the appellant's competence to report sustaining a neck disorder during his military service, as well as his credibility.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr and Washington, the Court noted that a Veteran is competent to testify to factual matters of which he had first-hand knowledge, and citing its earlier decision in Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), held that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the personal knowledge of the witness; see also 38 C.F.R. § 3.159(a)(2).  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).  The Board recognizes the sincerity of the arguments advanced by the appellant that he has a neck disorder that should be service connected.  However, the resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical severity or etiology, requires professional evidence.  See Espiritu v. Derwinski, supra.

It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau; Buchanan; both supra (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, musculoskeletal pathology requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  Therefore, the Board cannot give decisive probative weight to the opinions of the Veteran or his representative about the origins of his claimed neck condition, because they are not qualified to offer such opinions.  In any case, the appellant has, in written statements submitted in October 2009, and May 2011, denied that his neck injury was in question.  

There is nothing in the evidence of record, including the Veteran's testimony, to indicate his neck injury did not occur in the period between his initial period of ACDUTRA and his service beginning in March 2003.  There is no question that the Veteran's cervical spine disorder existed after December 1995 and prior to his entry into service in March 2003; he himself does not dispute this fact.  Thus the Board must address whether or not the Veteran's pre-existing cervical spine disorder had undergone permanent worsening beyond the natural progression of the disease.  In this case, the appellant has repeatedly denied having any current problems with his neck.  Furthermore, the June 2010 VA medical examination revealed that the appellant did not have any cervical spine symptomatology.

Under longstanding law, once the presumption of soundness at entry has been rebutted, aggravation may not be conceded unless the pre-existing condition increased in severity during service, pursuant to 38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 (July 16, 2003).  Based on the totality of the evidence of record, including the service treatment records, the private treatment records and the reports of VA examinations, the Board finds that the evidence clearly indicates that the appellant's pre-existing neck disorder did not undergo any permanent worsening between March 2003 and September 2003.  Likewise, the evidence clearly indicates that the appellant's pre-existing neck disorder did not undergo any permanent worsening between January 2005 and July 2006.  In addition, the evidence of record does not contain any competent medical opinion finding any such aggravation.  The lack of any evidence of current symptoms is itself evidence which also clearly indicates that the pre-existing neck disorder was not permanently aggravated by service.

Thus, the evidence preponderates against the claim of service connection for a cervical spine disorder.  In addition, no medical nexus evidence supports a finding of secondary service connection for any cervical spine pathology - the only opinion on the question states that it is less likely than not that there is any such causal nexus.  Furthermore, the appellant himself has stated that he does not contend that there is such a connection.  

Therefore, the Board finds that the preponderance of the evidence is against the appellant's claim of service connection for a cervical spine disorder. As such, the evidence is insufficient to support a grant of service connection for a neck disorder.  For the above reasons, the Board finds that the preponderance of the evidence is against the Veteran's cervical spine service connection claim.  Because the preponderance of the evidence is against this service connection claim, the benefit of the doubt doctrine does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for a cervical spine disorder is denied.


REMAND

As previously noted, a February 2010 Board decision granted service connection for a lumbar spine disorder and a rating decision issued that same month by the AMC assigned an initial noncompensable (zero percent) rating for that disability.  In May 2010, the appellant submitted a written statement in which he said that he had received the May 10th letter relating to the back disability and that he had been experiencing pain and stiffness in his lower back for which he had been prescribed medication by VA health care providers.  He said that he was appealing the denial.  In addition, he stated during his June 2010 VA medical examination that his appeal was for his low back disability.  The Board finds that the appellant's May 2010 letter is a timely NOD as to the assignment of an initial noncompensable evaluation for the lumbar spine disability.  No SOC that was issued thereafter.  Because the AMC/RO has apparently not yet issued an SOC addressing that initial rating issue, the Board must remand that issue to the AMC/RO for the issuance of an SOC as to the initial evaluation for the lumbar spine disability.  Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Accordingly, the case is REMANDED for the following:

1.  Examine the appellant's claim that he is entitled to a compensable initial evaluation for the lumbar spine disability.  After all appropriate development is completed, prepare an SOC as to the February 2010 rating decision, unless the matter is resolved by granting the benefit sought, or by the appellant's withdrawal of his May 2010 NOD.

2.  If, and only if, the appellant files a timely Substantive Appeal as to the lumbar spine initial rating issue, return that issue to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


